Exhibit 10.1

EMPLOYMENT AGREEMENT

This Agreement is made and entered into December 15, 2014 and effective as of
January 2, 2015 (the “Effective Date”) by and between Spark Networks, Inc., a
Delaware corporation (the “Company”), and Michael Egan, an individual resident
in California (“Executive”).

WITNESSETH:

WHEREAS, the Company desires to retain Executive as a Chief Executive Officer of
the Company as of the Effective Date and Executive so desires to be retained.

NOW THEREFORE, in consideration of the mutual obligations herein contained, the
parties hereto, intending to be legally bound hereby, covenant and agree as
follows:

 

1. EMPLOYMENT

(a) The Company hereby employs Executive as of the Effective Date to render
services to the Company in the position of Chief Executive Officer. Executive
shall perform such duties commensurate with his position, subject to the control
of the Board of Directors of the Company (the “Board”), for the overall
strategic direction and leadership of the Company. Executive will report to the
Board.

(b) Throughout the Term (as defined below), Executive shall devote his full
business time and undivided attention to the business and affairs of the Company
and its subsidiaries, except for reasonable vacations and except for illness or
incapacity, but nothing in the Agreement shall preclude Executive from engaging
in charitable and public service activities provided such activities do not
materially interfere with the performance of his duties and responsibilities
under this Agreement.

 

2. TERM

This Agreement shall commence on the Effective Date, and shall continue through
December 31, 2015, unless earlier terminated, subject to the terms and
conditions herein set forth (the “Term”).

 

3. COMPENSATION

For services rendered by Executive during the Term of this Agreement, and for
his performance of all additional obligations of employment, the Company agrees
to pay Executive and Executive agrees to accept the following salary, other
compensation, and benefits:

(a) Sign-on Incentive. Executive will be paid a one-time signing bonus of
$45,000, to be paid ninety days after commencement of employment; provided, that
Executive has not been terminated for Cause (as defined in Section 4(f)) or has
resigned without Good Reason (as defined in Section 4(f)) during such ninety day
period.

(b) Base Salary. During the Term, the Company shall pay Executive a base salary
(the “Base Salary”) at the annual rate of $300,000 to be paid evenly over the
course of the year in accordance with the Company’s standard payroll policies.

(c) Short-Term Annual Incentive. In addition to the Base Salary, Executive shall
be eligible to receive a short-term annual incentive (“STI”) based upon specific
operational goals to be determined by the Board. These operational goals will be
set and mutually agreed upon with the Executive no later than 60 days following
the Executive’s start date. Executive’s target STI for 2015 will be $150,000
with a minimum guaranteed payment of $75,000. Any STI payment above $75,000 will
be conditional on Executive’s achievement of specific operational goals, to be
determined by the Board, with respect to product development, key hires,
community engagement plans, system development (platforms) and marketing testing
related to product introductions. In the event of termination by the Company for
Cause (as defined in Section 4(f)) or by Executive without Good Reason (as
defined in Section 4(f)), Executive will not be eligible for any STI payment.
For all other terminations, payment of any STI beyond the $75,000 minimum
payment, will be made at the discretion of the Board.

 

1



--------------------------------------------------------------------------------

(d) Economic Performance Incentive. Based upon Executive’s satisfaction of goals
as determined by the Compensation Committee, Executive shall be granted
restricted stock units (“RSU’s”) in the Company under the Company’s 2007 Omnibus
Incentive Plan (the “Plan”) based upon annually set tiered goals established by
the Compensation Committee related to (1) revenue levels and (2) EBITDA levels.
The goals determined by the Compensation Committee will be agreed upon with the
Executive no later than 60 days following the Executive’s start date. Executive
will be required to have satisfied clauses (1) and (2) to be eligible for a
grant of RSU’s. For 2015, the tiers for the number of RSU’s for which Executive
may be eligible are as follows:

(i) Base: 30,000 RSU’s

(ii) Goal: 60,000 RSU’s

(iii) Stretch: 100,000 RSU’s

Any such grant of RSU’s will vest on the one year anniversary following the
close of the 2015 fiscal year (December 31, 2015). In the event of termination
of employment by the Company without Cause (as defined in Section 4(f)) or by
Executive for Good Reason (as defined in Section 4(f)), any granted but unvested
RSU’s will continue to vest according to schedule. In the event of termination
for any other reason, any granted but unvested RSU’s will be forfeited.

(e) Benefits. Executive shall be entitled to participate, as long as he is an
employee of the Company, in any and all of the Company’s present or future
employee benefit plans, including without limitation pension plans, thrift and
savings plans, insurance plans, and other benefits that are generally applicable
to the Company’s executives; provided, however, that the accrual and/or receipt
by Executive of benefits under and pursuant to any such present or future
employee benefit plan shall be determined by the provisions of such plan.

(f) Business Expenses. Executive will be reimbursed for all reasonable expenses
incurred in connection with the conduct of the Company’s business upon
presentation of evidence of such expenditures, including but not limited to
travel expenses incurred by Executive in the performance of his duties and
professional organization dues.

4.        TERMINATION OF EMPLOYMENT. Subject to the terms and conditions of this
Section 4, either the Company or Executive may terminate Executive’s employment
at any time, with or without Cause (as defined in Section 4(f)), during the
Term. Any termination of Executive’s employment during the Term shall be
communicated by written notice of termination from the terminating party to the
other party (“Notice of Termination”). The Notice of Termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination and a written statement of the reason(s) for the termination. A
Notice of Termination provided by either party shall not be effective for a
period of thirty (30) days after receipt of such Notice of Termination by the
other party. In the event Executive’s employment is terminated by either party,
for any reason, during the Term of Employment, the Company shall pay to
Executive upon Executive’s termination of employment (i) the prorated Base
Salary earned as of the date of Executive’s termination of employment, plus
(ii) the accrued but unused vacation as of the date of Executive’s termination
of employment, plus (iii) such STI payment to which Executive is eligible,
subject to the terms of Section 3(c). Any unvested equity interests held by
Executive shall be forfeited upon the employment termination date, except as
otherwise provided herein. Except as otherwise provided in this Section 4 or in
any other agreement between the Company and Executive, the Company shall have no
further obligation to make or provide to Executive, and Executive shall have no
further right to receive or obtain from the Company, any payments or benefits in
respect of the termination of Executive’s employment with the Company during the
Term of Employment.

 

2



--------------------------------------------------------------------------------

(a) Severance upon Involuntary Termination without Cause and Termination by
Executive with Good Reason. In the event that the Company causes to occur an
involuntary termination without Cause (as defined in Section 4(f)) or in the
event that Executive resigns from employment with the Company for Good Reason
(as defined in Section 4(f)) during the Term, Executive shall be entitled to a
“Severance Package” that consists of the following: (a) a single cash lump-sum
“Severance Payment” equal to $150,000, payment to be made on the thirtieth
(30th) day following termination, (b) reimbursement of any COBRA payments paid
by Executive in the twelve (12) month period following Executive’s termination
of employment, and (c) a pro-rata granting of RSU’s pursuant to Executive’s
Economic Performance Incentive based on the number of days worked during the
period of employment and on the Board’s good faith evaluation of Executive’s
performance. If any plan pursuant to which severance benefits are provided is
not, or ceases prior to the expiration of the period of continuation coverage to
be, exempt from the application of Section 409A under Treasury Regulation
Section 1.409A-1(a)(5) or the Company is otherwise unable to continue to cover
Executive under its group health plans without substantial adverse tax
consequences, then an amount equal to each remaining premium payment shall
thereafter be paid to Executive as currently taxable compensation in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof). Executive’s eligibility for any Severance
Package will be conditional on Executive executing, within the thirty (30)-day
period following termination, a Separation Agreement that includes a general
mutual release by the Company and Executive in favor of the other and their
successors, affiliates and estates to the fullest extent permitted by law,
drafted by and in a form reasonably satisfactory to the Company and Executive,
and Executive not revoking the mutual general release within any legally
required revocation period, if applicable. All legally required and authorized
deductions and tax withholdings shall be made from the Severance Payment,
including for wage garnishments, if applicable, to the extent required or
permitted by law. Effective immediately upon termination of employment,
Executive shall no longer be eligible to contribute to or to receive additional
Company contributions as an active participant in any retirement or benefit plan
covering employees of the Company, but shall continue to have all rights under
each such plan that are afforded to terminated employees and inactive
participants.

(b) Effect of Death or Disability. In the event that Executive dies or
terminates employment by reason of a Disability (as defined in Section 4(f))
during the Term of Employment, Executive shall be entitled to (i) payment of the
unpaid prorated Base Salary earned as of the date of Executive’s death or
Disability (the “Measurement Date”), and (ii) reimbursement of any COBRA
payments paid by Executive or his estate or beneficiaries in the twelve
(12) month period following the Measurement Date; provided, however, that if any
plan pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5) or
the Company is otherwise unable to continue to cover Executive under its group
health plans without substantial adverse tax consequences, then an amount equal
to each remaining premium payment shall thereafter be paid to Executive or his
estate or beneficiaries as currently taxable compensation in substantially equal
monthly installments over the continuation coverage period (or the remaining
portion thereof). All legally required and authorized deductions and tax
withholdings shall be made from the payments described in the previous sentence,
including for wage garnishments, if applicable, to the extent required or
permitted by law. Payment under this Section 4(b) shall be made not more than
once, if at all. In addition, Executive or Executive’s estate shall have such
rights with respect to Executive’s Membership Units as provided for in the
Operating Agreement.

(c) Statement Regarding Termination of Employment. In the event Executive’s
employment is terminated without Cause, or Executive resigns for Good Reason,
Executive and the Company will negotiate in good faith to reach an agreement on
a statement reflecting a benign reason for termination or resignation.

(d) Ineligibility for Severance. Executive shall not be entitled to any
Severance Package under this Agreement, if at any time during the Term of
Employment, either (a) Executive voluntarily resigns or otherwise terminates
employment with the Company other than for Good Reason, or (b) the Company
properly terminates Executive’s employment with Cause. Effective immediately
upon termination of employment, Executive shall no longer be eligible to
contribute to or to be an active participant in any retirement or benefit plan
covering employees of the Company.

(e) Taxes and Withholdings. The Company may withhold from any amounts payable
under this Agreement, including any benefits or Severance Payment, such federal,
state or local taxes as may be required to be withheld pursuant to applicable
law or regulations, which amounts shall be deemed to have been paid to
Executive.

 

3



--------------------------------------------------------------------------------

(f) Definitions.

(i) “Cause” shall mean the occurrence during the Term of any of the following:
(i) formal admission to (including a plea of guilty or nolo contendere to), or
conviction of a felony, or any criminal offence involving Executive’s moral
turpitude under any applicable law, (ii) gross negligence or willful misconduct
by Executive in the performance of Executive’s material duties required by this
Agreement and such negligence or misconduct has been communicated to Executive
in the form of a written notice from the Board, and that Executive has not
substantially cured within thirty (30) days following receipt by Executive of
such written notice; or (iii) material breach of this Agreement by Executive
which breach has been communicated to Executive in the form of a written notice
from the Board, and that Executive has not substantially cured within thirty
(30) days following receipt by Executive of such written notice.

(ii) “Disability” shall mean, to the extent consistent with applicable federal
and state law (including, without limitation Section 409A), Executive’s
inability by reason of physical or mental illness to fulfill his obligations
hereunder for ninety (90) consecutive days or for a total of one hundred and
eighty (180) days in any twelve (12) month period which, in the reasonable
opinion of an independent physician selected by the Company or its insurers and
reasonably acceptable to Executive or Executive’s legal representative, renders
Executive unable to perform the essential functions of his job, even after
reasonable accommodations are made by the Company. The Company is not, however,
required to make unreasonable accommodations for Executive or accommodations
that would create an undue hardship on the Company.

(iii) “Good Reason” shall mean the occurrence during the Term of Employment of
any of the following: (i) a material breach of this Agreement by the Company
which is not cured by the Company within thirty (30) days following the
Company’s receipt of written notice by Executive to the Company describing such
alleged breach; (ii) Executive’s Base Salary, Annual Bonus target or other bonus
opportunity is reduced by the Company or the terms and conditions for equity
agreements are not fully complied with by the Company; (iii) a reduction in
Executive’s title, or a material reduction in Executive’s duties, authorities,
and/or responsibilities; or (iv) a requirement by the Company, without
Executive’s consent, that Executive relocate to a location greater than
thirty-five (35) miles from Executive’s place of residence. Notwithstanding the
above, the occurrence of any of the events described in the foregoing sentence
shall not constitute Good Reason unless Executive gives the Company written
notice, within thirty (30) calendar days after Executive has knowledge of the
occurrence of any of the events described in the foregoing sentence, that such
circumstances constitute Good Reason and the Company thereafter fails to cure
such circumstances within thirty (30) days after receipt of such notice.

(iv) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, (“Code”) and all applicable guidance promulgated thereunder.

(g) Nonduplication of Benefits. Notwithstanding any provision in this Agreement
or in any other Company benefit plan or compensatory arrangement to the
contrary, (a) any payments due under either Section 4(a) or Section 4(b) shall
be made not more than once, if at all, (b) payments may be due under either
Section 4(a) or Section 4(b), but under no circumstances shall payments be made
under both Section 4(a) and Section 4(b), and (c) Executive shall not be
entitled to severance benefits from the Company other than as contemplated under
this Agreement, unless such other severance benefits provide for larger benefits
than under this Agreement.

 

5. NON-SOLICIT.

(a) During Executive’s employment with the Company, and for a period of twelve
(12) months thereafter, Executive will not knowingly, separately or in
association with others, materially and substantially interfere with, impair,
disrupt or damage the Company’s relationship with any of the customers of the
Company with whom Executive has had contact by contacting them for the purpose
of inducing or encouraging any of them to divert or take away business from the
Company and to an enterprise that is in direct competition with the Company
Business; provided, however, that none of the foregoing restrictions shall
preclude Executive from being employed by a consulting, financial or advisory
firm that provides any advice or services to a person, enterprise or business
that is in competition with the Company so long as Executive does not personally
provide such advice or services to the competing person, enterprise or business.

 

4



--------------------------------------------------------------------------------

(b) During Executive’s employment with the Company, and for a period of twelve
(12) months thereafter, Executive will not, knowingly, separately or in
association with others, materially and substantially, interfere with, impair,
disrupt or damage the Company’s business by directly contacting any Company
officers or key employees for the purpose of inducing or encouraging them to
discontinue their employment with the Company; provided, however, that the
foregoing provisions shall not (i) restrict Executive from directly or
indirectly making any general solicitation for employees, making a public
advertising or participating in any job fairs or recruiting workshops or
(ii) preclude Executive from soliciting and/or hiring any officer, key employee
or other person at any time (A) in the case of voluntary terminations, later
than six (6) months after such person’s termination of employment from the
Company and (B) in the case of all other terminations, after such person’s
termination of employment from the Company.

 

6. WITHHOLDING

All amounts payable hereunder which are or may become subject to withholding
under pertinent provisions of law or regulation shall be reduced for applicable
income and/or employment taxes required to be withheld.

 

7. INSURANCE

(a) During the Term of this Agreement and thereafter, the Company shall
indemnify Executive to the fullest extent permitted under California law from
and against any expenses (including but not limited to attorneys’ fees, expenses
of investigation and preparation and fees and disbursements of Executive’s
accountants or other experts), judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by Executive in connection with any
proceeding in which Executive was or is made party or was or is involved (for
example, as a witness) by reason of the fact Executive was or is employed by or
serving as an officer or director of the Company or any of its affiliates. Such
indemnification shall continue as to Executive during the Term of this Agreement
and for so long thereafter as Executive may have exposure with respect to acts
or omissions which occurred prior to his cessation of employment with the
Company and shall inure to the benefit of Executive’s heirs, executors and
administrators. The Company shall advance to Executive all costs and expenses
incurred by him in connection with any proceeding covered by this provision
within 20 calendar days after receipt by the Company of a written request for
such advance. Such request shall include an undertaking by Executive to repay
the amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses.

(b) The Company agrees to purchase and maintain adequate Directors’ and
Officers’ liability insurance from a reputable, nationally recognized and
financially sound insurer with provisions that will provide coverage for
Executive as a director, officer and employee as well as coverage as a former
director, officer and employee following any termination of this Agreement or
Executive’s employment and service on the Board. Such insurance shall inure to
the benefit of Executive’s heirs, executors and administrators.

 

8. CHANGE IN CONTROL.

(a) In the event of a Change in Control (as defined below), 100% of any RSU’s
granted to Executive under Section 3(d) that are not yet vested shall vest
immediately upon such Change in Control. If such Change of Control occurs prior
to Executive being awarded any RSU’s under Section 3(d), Executive shall be
granted, and fully vested in, the “Stretch” number of RSU’s (100,000 RSU’s)
immediately prior to such Change of Control becoming effective.

(b) “Change in Control” shall mean (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the 1934 Securities Exchange Act) or group becomes
the “beneficial owner” (as defined in Rule 13d-3 of the 1934 Securities Exchange
Act) or has the right to acquire beneficial ownership, directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
total voting power represented by the Company’s then outstanding voting
securities; (ii) the consummation of the sale, lease or other disposition by the
Company of all or

 

5



--------------------------------------------------------------------------------

substantially all of the Company’s assets (including any equity interests in
subsidiaries); (iii) the consummation of a liquidation or dissolution of the
Company; (iv) the consummation of a merger, consolidation, business combination,
scheme of arrangement, share exchange or similar transaction involving the
Company and any other corporation (“Business Combination”), other than a
Business Combination which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such Business Combination or
(v) any combination of the foregoing. Notwithstanding the foregoing, a Change in
Control shall not be deemed to occur solely as a result of (x) a repurchase or
redemption of securities (which is open to all stockholders) by the Company done
in the ordinary course of business and the purpose of which is not to effect a
Change of Control or (y) a rights issue, recapitalization, capitalization,
sub-division or consolidation or a share capital reduction and any other
variation of the capital of the Company and/or rights in respect thereof, or
capital distribution (being any distribution, whether in cash or in other
specie, out of capital profits or capital reserves (including share premium
account and any capital redemption reserve fund)) so long as in each instance it
is done either as part of a reincorporation merger or in the ordinary course of
business and in any event is not done to effect a Change of Control.

 

9. MISCELLANEOUS

(a) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Company and its successors and assigns. Executive shall
not be entitled to assign any of Executive’s rights or obligations under this
Agreement without the Company’s written consent, provided that upon Executive’s
death, Executive’s named beneficiaries, estate or heirs, as the case may be,
shall succeed to all of Executive’s rights under this Agreement.

(a) Nonexclusivity Rights. Executive is not prevented from continuing or future
participation in any Company benefit, bonus, incentive or other plans, programs,
policies or practices provided by the Company subject to the terms and
conditions of such plans, programs, or practices.

(b) Entire Agreement. This Agreement supersedes any prior agreements or
understandings, oral or written, with respect to employment of Executive and
constitutes the entire Agreement with respect thereto. This Agreement cannot be
altered or terminated orally and may be amended only by a subsequent written
agreement executed by both of the parties hereto or their legal representatives,
and any material amendment must be approved by a majority of the voting
shareholders of the Company.

(c) Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

(e) Litigation Costs and Expenses. In any action to enforce the terms of this
Agreement, the prevailing party shall be reimbursed by the non-prevailing party
for such prevailing party’s reasonable attorneys’ fees and costs, including the
costs of enforcing a judgment.

(f) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions, which shall remain in full force and effect.

(g) Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

 

6



--------------------------------------------------------------------------------

(h) Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Los Angeles,
California before three arbitrator(s). The arbitration shall be administered by
JAMS pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment on
the Award may be entered in any court having jurisdiction. This clause shall not
preclude parties from seeking provisional remedies in aid of arbitration from a
court of appropriate jurisdiction, in which case each party consents to the
jurisdiction and venue of the state and federal courts located in Los Angeles,
California. All forum costs related to such arbitration shall be borne by the
Company.

(i) Notices. Any notices, requests or other communications provided for by this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail to Executive at the last address he has filed in writing with the
Company or, in the case of the Company, at its principal offices.

 

10. COMPLIANCE WITH CODE SECTION 409A

With respect to any compensation payable or benefits to be provided under this
Agreement that are subject to Section 409A, this Agreement is intended to comply
with the provisions of Section 409A. In furtherance of this intent, to the
extent that any compensation payable or benefits to be provided under this
Agreement are subject to Section 409A, this Agreement shall be interpreted,
operated, and administered in a manner consistent with these intentions, and the
parties agree to amend this Agreement further (if necessary) in order to avoid
the adverse tax consequences of Section 409A.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

SPARK NETWORKS, INC. By:   /s/ Michael J. McConnell Name:   Michael J. McConnell
Title:   Executive Chairman MICHAEL EGAN /s/ Michael Egan